DETAILED ACTION
Applicant’s 11/16/2020 response to the previous 09/28/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-8, 10-18 and 20 as amended and filed in Applicant’s 11/16/2020 response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is December 15, 2018 (20181215).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
The present application is a non-provisional application claiming priority to U.S. Provisional Patent Application No. 62/599,262, filed December 15, 2018 (20181215).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 06/23/2020 and 09/18/2020 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted 06/19/2019 PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.
The Examiner carefully reviewed each of the submitted references cited and offers the following comments on the 04/19/2021 Notice of Reasons for Rejection for Japanese Application dated March 29, 2021 from Examiner Suzuki.  As indicated on page 2, Examiner Suzuki agrees with the Instant Examiner and states that the prior art fails to disclose, inter alia displaying the street-level imagery.  Examiner Suzuki relies on Citation 2, i.e. US 2015/0153933 to Konig et al. (Konig) and cites paragraphs [0020], [0054], [0059], etc.  For convenience those paragraphs are reproduced immediately below:
“[0020] As discussed above, the present invention is directed to a vehicle request management system. In other words, a system whereby a person, or typically a plurality of different people, can make a request for a vehicle to meet him or her at a particular location (the “pick-up location”), and in some cases additionally at a particular time. The system is used to assign a vehicle (or, in some cases, vehicles) to each request. The vehicle request system of the present invention is particularly applicable to managing taxi requests, such as in large towns and cities, but it will be understood that the system can be used with any type of vehicle requests as appropriate.

[0054] In preferred embodiments, the step of determining whether a received vehicle request is to be added to an existing cluster or to be used to generate a new cluster comprises assessing the extent to which the received vehicle request is related to one or 

[0059] In preferred embodiments the one or more relationship measures include at least a measure indicative of a geographical relationship, e.g. a geographical relationship threshold. For example, a measure indicative of a geographical relationship may be indicative of a range requirement to be met by a location, e.g. the first location associated with a vehicle request in order for the request to be considered related to one or more existing vehicle requests of the cluster. The geographical relationship measure may be by reference to a pick-up location of the request, a destination location or any suitable geographical location or locations. As discussed above, in embodiments, the first location associated with a given vehicle request may be a pick-up location, destination location or similar, and is preferably a pick-up location. Preferably the geographical relationship measure is by reference to a pick-up location. In some preferred embodiments the geographical relationship measure is indicative of a range within which a location, e.g. a pick-up location, associated with a vehicle request must lie in order for the request to form part of the cluster. The range may be with respect to a corresponding location, e.g. a pick-up location, associated with a given one or ones of the existing requests of the cluster (such as the pick-up location of the vehicle request that initiated the cluster). The corresponding location may be the centroid (or geometric centre) of the cluster. The method may therefore comprise assessing the extent to which a received vehicle request is related to one or more vehicle requests of an existing cluster based on the measure of a geographical relationship using the first location data associated with the vehicle request. In some preferred embodiments a geographical relationship measure is indicative of a maximum range within which a pick-up location associated with a vehicle request must lie relative to a pick-up location associated with one or more existing requests of the cluster.”

And figures 12 and 13 of Konig and Figure 10 of the Instant application reproduced immediately below:

    PNG
    media_image1.png
    647
    468
    media_image1.png
    Greyscale
. 
    PNG
    media_image2.png
    790
    568
    media_image2.png
    Greyscale


	The instant Examiner reviewed the entirety of Konig and does not agree with Examiner Suzuki’s interpretation of the claimed limitations.  Further, the limitations street level imagery are not found within the reference.  As indicated by the comparison of Konig figures 12 and 13 and the instant application Figure 10 above, while Konig appears to teach displaying destination A, the reference fails to disclose, inter alia, item 1508 i.e. “a preview overlaying the street level imagery via the user interface” as required by the instant independent claims.

Response to Amendments/Arguments
Applicant’s 11/16/2020 amendments to the claims and arguments in support thereof with respect to the 35 USC 103 rejection set forth in section 9 of the previous 09/28/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn.

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20160298977 A1 to NEWLIN; Meghan et al. (Newlin)(cited in the 06/19/2019 IDS), US 20150178257 A1 to Jones; Jonah et al. (Jones) and US 20140040079 A1 to Smirin; Shahar (cited in the 09/18/2020 IDS) fails to teach or render obvious a computing device and/ or a method in a portable computing device for providing map data related to a ride service on a computing device, the method comprising: providing, by one or more processors, an 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia, interactive two and three dimensional maps and overlays.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above because for example they at least fail to teach or render obvious the preview of the street level imagery as explained above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210605

/BEHRANG BADII/Primary Examiner, Art Unit 3665